DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-9 are objected to because of the following informalities:
Claims 1 and 9 use the abbreviation “HV” without defining the abbreviation. Abbreviations must be defined in the claims. 
Claims 1 and 9 use the abbreviation “EV” without defining the abbreviation. Abbreviations must be defined in the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which 
Claims 1 and 9 recite the limitation “self-sustaining operation”. It is unclear what a “self-sustaining” operation is in context of engine operation. Neither the Claims nor the original Specification clarify this limitation. Therefore, one of ordinary skill in the art at the time the application was filed would not find the subject matter to be reasonably conveyed and the would not find the applicant had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite the limitation “self-sustaining operation”. It is unclear what a “self-sustaining” operation is in context of engine operation. Neither the Claims nor the original Specification clarify this limitation. Therefore, the scope of the claims would be unclear to one of ordinary skill in the art and the claim is indefinite.
For the purpose of examination, “self-sustaining operation” will be interpreted as “combustion”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang (US PGPub 2019/0184968).
Regarding claim 1, Jang discloses a hybrid vehicle comprising:
an engine (205) and a motor (30) that generate traveling driving force (¶36);
a power storage (40) that supplies electric power to the motor (¶36); and
a controller (200) that controls the engine and the motor (¶34),
the engine including
an engine main body where combustion is performed (See Fig. 2, ¶37),
an intake air passage and an exhaust passage connected to the engine main body (See Fig. 2, ¶31), and
a turbocharger (See Fig. 2, ¶31),
the turbocharger including
a compressor provided in the intake air passage (See Fig. 2, ¶31), and
a turbine provided in the exhaust passage, the compressor and the turbine being rotated together (See Fig. 2, ¶¶6,31),
wherein when a prescribed condition is satisfied at time of transition from HV traveling to EV traveling (See Fig. 4; ¶¶55,64 – Fig 4 shows the transition from HV to EV as % demand from motor increases), the controller controls the engine and the motor to perform a self-sustaining operation or ¶55), the HV traveling being performed by the engine and the motor with generation of traveling driving force by the engine (See Fig. 4; ¶64), the EV traveling being performed by the motor without generation of traveling driving force by the engine (See Fig. 4; ¶64 – Fourth stage is 100% motor torque).

Regarding claim 2, Jang discloses the prescribed condition includes a condition that a temperature of the turbocharger is equal to or higher than a prescribed temperature (¶¶55,64).

Regarding claim 9, Jang discloses a method of cooling a turbocharger performed in a hybrid vehicle, the hybrid vehicle including an engine (205) and a motor (30) that generate traveling driving force (¶36), a power storage (40) that supplies electric power to the motor (¶36), and a controller that controls the engine and the motor (¶34), the engine including an engine main body where combustion is performed (See Fig. 2, ¶37), an intake air passage and an exhaust passage connected to the engine main body (See Fig. 2, ¶31), and a turbocharger, the turbocharger including a compressor provided in the intake air passage and a turbine provided in the exhaust passage, the compressor and the turbine being rotated together (See Fig. 2, ¶¶6,31), the method comprising: by the controller,
determining whether a prescribed execution condition is satisfied at time of transition from an HV traveling mode to an EV traveling mode, the hybrid vehicle being driven by the engine and the motor with generation of traveling driving force by the engine in the HV traveling mode, the hybrid vehicle being driven by the motor without generation of traveling driving force by the engine in the EV traveling mode (See Fig. 4; ¶¶55,64 – Fig 4 shows the transition from HV to EV as % demand from motor increases);
performing a self-sustaining operation or motoring of the engine when the execution condition is satisfied (¶55); and
¶61).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Lee et al. (US PGPub 2019/0186292), hereinafter “Lee”.
Regarding claim 3, Jang is silent regarding the controller extends a duration of the self-sustaining operation or the motoring as a transition temperature is higher, the transition temperature being a temperature of the turbocharger at time when the HV traveling is quitted.
However, Lee teaches a controller extends a duration of a cooling operation as a transition temperature is higher, the transition temperature being a temperature of a turbocharger at time when HV traveling is quitted (¶¶45,65, Claim 8).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Jang, by the controller extends a duration of the self-sustaining operation or the motoring as a transition temperature is higher, the transition temperature being a temperature of the turbocharger at time when the HV traveling is quitted, as taught by Lee, for the purpose of prevention of thermal damage (¶¶36-37).

Regarding claim 5, the combination of Jang and Lee teaches a pump (Lee ¶¶39-40), wherein
Lee ¶40),
the pump circulates the coolant through the coolant flow path (Lee ¶40), and
when the prescribed condition is satisfied at the time of transition from the HV traveling to the EV traveling, the controller controls the pump to circulate the coolant (Lee ¶45, Jang ¶46).

Regarding claim 6, the combination of Jang and Lee teaches the pump is a mechanical pump driven by the engine (Lee ¶¶39-40).

Regarding claim 7, the combination of Jang and Lee teaches the pump is an electric pump (Lee ¶¶39-40).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Oba et al. (US PGPub 2010/0038157), hereinafter “Oba”.
Regarding claim 8, Jang discloses the motor is a motor generator.
Lee is silent regarding a first motor generator, wherein the motor is a second motor generator, each of the first motor generator and the second motor generator has a rotation shaft mechanically coupled to an output shaft of the engine with a planetary gear being interposed, and when the prescribed condition is satisfied at the time of transition from the HV traveling to the EV traveling, the controller controls the first and second motor generators in coordination to perform the motoring of the engine by the first and second motor generators.
However, Oba teaches a first motor generator (MG1) and a second motor generator (MG2) (¶38),
each of the first motor generator and the second motor generator has a rotation shaft mechanically coupled to an output shaft (26) of an engine (22) with a planetary gear being interposed (¶42), and
a controller (¶70) controls the first and second motor generators in coordination to perform motoring of the engine by the first and second motor generators (¶63).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Jang, by a first motor generator, wherein the motor is a second motor generator, each of the first motor generator and the second motor generator has a rotation shaft mechanically coupled to an output shaft of the engine with a planetary gear being interposed, and when the prescribed condition is satisfied at the time of transition from the HV traveling to the EV traveling, the controller controls the first and second motor generators in coordination to perform the motoring of the engine by the first and second motor generators, as taught by Oba, for the purpose of continuous output power (¶63).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149. The examiner can normally be reached Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A WERNER/               Patent Examiner, Art Unit 3747